DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed December 1, 2021.  Claims 1, 2, 4-7, and 9-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2017/148892 A1).
Regarding applicants’ claims 1, 2 and 7, Chen et al. disclose an austenitic low density steel exemplified by a steel sheet or strip comprising, in weight percent: 0.65-1.2% carbon, 5.5-11% aluminum, 5.0-20.0% manganese, 0-0.5% silicon, 0.01% titanium, 0.02% or less phosphorous, 0.02% or less  sulfur, 0.001-0.05 nitrogen, a balance of iron, and optionally elements including 0-10.0% nickel, 0.01 to 0.2% titanium, 0-0.5% vanadium, and 0-0.2% niobium (paragraph 0036), the steel having a ferrite fraction of 0 to 30% and a κ- carbide content of 5% or less (paragraph 0064).  While Chen et al. do not appear to disclose the exact et al. including those proportions which fall within applicants’ claimed requirements.
With regards to the yield strength Chen et al. disclose a yield ratio of at least 0.60 (paragraph 0005) and a tensile strength preferably greater than 800MPa (paragraph 0065) resulting in a yield strength overlapping that claimed by applicants.  To support a position that the yield strength of the strips of Chen et al. are overlapping and include values greater than 600MPa, Chen et al. disclose alloy strips 16 and 17 at Table 2 (paragraph 0077) having yield strength values greater than 600MPa. One of ordinary skill in the art at the time of the invention would have found it obvious to form strips having properties within the disclosure of Chen et al. including those having a yield strength greater than 600MPa.
Regarding applicants’ claims 4-6, Chen et al. disclose a tensile strength greater than 800MPa, an elongation of 30% or longer, and a density of 7.0g/cm3 or less (paragraph 0065).
Regarding applicants’ claim 9, Chen et al. do not disclose the formation of Fe-Al intermetallics.
Regarding applicants’ claim 10, Chen et al. disclose maintaining an austenite grain size below 30µm (paragraph 0047).
Regarding applicants’ claim 11, Chen et al. do not disclose any formation of β-Mn.
Regarding applicants’ claims 12 and 13, the use of the transitional phrase ‘consisting essentially of’ limits the claim to those elements recited and any elements which do not affect the basic and novel characteristics of the claimed invention.  The strip formed from alloy 17 as disclosed by Chen et al. includes copper at 0.2%, an element not recited in the claims, however 
Regarding applicants’ claim 14, a steel strip or sheet is suitable for use as an automobile component such as a portion of the body or frame, and therefore meets the requirements imposed by “A vehicle part”.
Regarding applicants’ claim 15, Chen et al. is close a steel strip or sheet for use as automotive parts.  One of ordinary skill in the art at the time of the invention would have found it obvious at the time of the invention to use automobile parts in automobiles.

Response to Amendment
	Applicants’ amendments to the claims have overcome the rejections under 35 U.S.C. 102 over Chen et al. (WO 2017/148892 A1), however applicants’ remarks with respect to the rejections under 35 U.S.C. 103 have not been found to be persuasive.
	Applicants argue that Chen does not disclose the presence of κ-carbide in the claimed proportions.  Applicants argument has been found, in part, to be persuasive, where the example relied upon by the examiner in the rejections under 35 U.S.C. 102 does not appear to disclose a κ-carbide content within the claimed range.  However Chen does disclose a steel strips having a ferrite fraction of 30% or less and a κ-carbide fraction of 5% or less (paragraph 0064).  One of ordinary skill in the art at the time of the invention would have found it obvious to form steel strips having proportions within those ranges disclosed by Chen, including strips having proportions which satisfy the presently claimed requirements. Specifically with regards to the κ-carbide content Chen disclose an amount of 5% or less prima facie case of obviousness (MPEP 2144.05).
	For these reasons and for those reasons as advanced in the rejections above, the rejections under 35 U.S.C. 102 over Chen have been withdrawn, however the rejections under 35 U.S.C. 103 have been maintained and this rejection is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784